Title: 1779. May 7th or 8th. Fryday.
From: Adams, John
To: 


       Mr. Odea of Paimbœuf, Coll. Wibirt and Mr. Ford, dined in the Cabin. O. speaks English perfectly, appears to have read much, is an Admirer of Rousseau and Buffon. W. is silent; has something little in his Face and Air: and makes no great Discovery of Skill or Science.
       F. talks as much as ever.
       Says, that the Americans at Paris, wished I had remained at Passy, instead of Franklin—that Passy is deserted by the Americans since I came away—that nobody goes there now but B., W. and a young Williams, (which is my Ws. I suppose) who dine there every Sunday. That he has copied Papers for Mr. William Lee which prove upon F. many Contradictions of himself, &c. That F. told him he did not believe I should go to America—that the Alliance would not be ready for some time—that a Commission would come for me, for some other Court, &c.
       That F. did not shew his Greatness in the Contract for old Arms, for Soldiers Cloaths at 37 Livres a Suit, or for Virginia Tobacco. Is much puzzled at the Mystery of Jones’s Ship, says she is private Property, that therefore Landais ought not to be under his Command &c. &c. &c.
       I undertook to sound our Engineer this Evening and find he has Knowledge. He says one should begin with the Architecture of Vignol, and draw the five ordres, the Doric, Ionic, Tuscan, Corinthian and composite—Begin with a Pedastal, then the Column, then the Capital, then the ornaments—from civil you may go to military Architecture, and naval if you will. Ces cinque ordres D’Architecture se construissent, par le moyen d’une Echelle divisée en modules, le module en Parties, demi Parties et quart de Partie &c.
       He made many Observations to my Son about the Ink, the Instruments, the Pens, the manner of holding the Hand, sitting to the Light of Day or Candle &c. which shew that he knows Something of these Sciences. He is a Designateur. He never had a Master he says.
       This Evening arrived Capt. Jones from Baltimore. He sailed 28 March—brings no News Papers nor News. No Dispatches from Congress. No Letters but to Mr. Johnson, and a Packet for Bourdeaux.
      